March 17, 2006

Mr. Marshall M. Searcy Jr.
201 Main Street, Suite 2500
Fort Worth, TX 76102

Mr. Wade Caven Crosnoe
701 Brazos, Suite 1500
Austin, TX 78701

Mr. William L. Kirkman
201 Main Street, Suite 1400
Fort Worth, TX 76102-3118

Mr. R. H. Wallace Jr.
777 Main Street, Suite 3800
Fort Worth, TX 76102

Mr. Walker C. Friedman
604 East 4th Street, Suite 200
Fort Worth, TX 76102

Mr. John L. Malesovas
Malesovas & Martin, L.L.P.
P.O. Box 1709
Waco, TX 76703-1709


RE:   Case Number:  04-0141
      Court of Appeals Number:  02-03-00307-CV
      Trial Court Number:  067-186659-01

Style:      IN RE  VESTA INSURANCE GROUP, INC., ET AL.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally granted  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.  Real party in Interest's Motion to  Partially  Lift  Stay  to  Allow
Discovery is dismissed as moot.  The stay order issued February 25, 2004  is
lifted.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Honorable Jeff Walker |
|   |Ms. Stephanie Lavake  |
|   |Honorable Donald J.   |
|   |Cosby                 |
|   |Mr. Thomas A. Wilder  |